Norton, C. J.
This is an action of ejectment to recover the possession of eighty acres of land in Putnam county, described in the petition.
Both parties claim the legal title, the plaintiff under a deed from John Mullinix, and defendant, George Mullinix, under a tax deed in which it is, among other things, recited, that the land in question was assessed for *120taxes, in 1868, to John Mullinix, so that said John Mullinix is the common source of title. The trial court held, as a matter of law, that the tax deed, under which defendant claimed, did not convey the legal title and gave judgment for plaintiff, from which defendant has prosecuted a writ of error to this court, and by it challenges the correctness of the above ruling.
We are of the opinion that the ruling was correct, inasmuch as the tax deed did not convey nor purport to convey the interest of John Mullinix in the land, but states as follows: “ I, James Comstock, collector as aforesaid, do hereby transfer, convey and assign to the said G-eorge Mullinix, all the right, title, interest and estate of the state of Missouri, of, in and to the above-described property.” The land in question had never been forfeited to the state, and the state had no title or interest therein to be conveyed. In the case of Einstein v. Gay, 45 Mo. 62, it is expressly held that such a tax deed passes no title to the purchaser.
Other objections are made to the validity of the deed, but it is unnecessary to notice them, as the one already noted is fatal to it.
Judgment affirmed.
All concur.